                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Judge Robert E. Blackburn

Civil Action No. 18-cv-01047-REB

EDWARD GALVEZ,

        Plaintiff,

v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

        Defendant.


                             ORDER AFFIRMING COMMISSIONER

Blackburn, J.

        The matter before me is plaintiff’s Complaint [#1],1 filed May 4, 2018, seeking

review of the Commissioner’s decision denying plaintiff’s claim for disability insurance

benefits under Title II of the Social Security Act, 42 U.S.C. § 401, et seq. I have

jurisdiction to review the Commissioner’s final decision under 42 U.S.C. § 405(g). The

matter has been fully briefed, obviating the need for oral argument. I affirm.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff alleges he is disabled as a result of multiple sclerosis, thoracic scoliosis,

a seizure disorder, obesity, sleep apnea, mononeuritis, and depression. After his

application for disability insurance benefits was denied, plaintiff requested a hearing

before an administrative law judge. That hearing was held on March 8, 2017. At the

time of this hearing, plaintiff was 48 years old. He has a high school education and

        1
          “[#1]” is an example of the convention I use to identify the docket number assigned to a specific
paper by the court’s case management and electronic case filing system (CM/ECF). I use this convention
throughout this order.
past relevant work experience as a composite shredder operator, customer service

manager, surveyor helper, and street maintenance worker. He did not engage in

substantial gainful activity between October 4, 2014, his alleged date of onset, and

December 31, 2014, his date last insured. 2

        The ALJ found plaintiff was not disabled and therefore not entitled to disability

insurance benefits. Although the evidence established plaintiff suffered from several

severe impairments, the judge concluded the severity of those impairments did not

meet or equal any impairment listed in the social security regulations. Other alleged

impairments, most specifically obesity and depression, were found to be non-severe.

The ALJ found plaintiff had the residual functional capacity to perform a reduced range

of sedentary work with certain postural and environmental restrictions. Although that

conclusion precluded plaintiff’s past relevant work, the ALJ found there were other jobs

existing in substantial numbers in the national and local economies he could perform.

She therefore found plaintiff not disabled at step five of the sequential evaluation.

Plaintiff appealed this decision to the Appeals Council. T he Council affirmed. Plaintiff

then filed this action in federal court.




        2
           A claimant such as plaintiff (who is older than 31 at the alleged date of onset and not
considered statutorily blind) must have at least 20 quarters of coverage within the 40 quarters prior to the
date of disability to be entitled to disability insurance benefits. 20 C.F.R. § 404.130(b). The amount of
wages and self-employment income a claimant must earn in order to qualify for a quarter of coverage is
determined by a formula set forth in the regulations. See 42 U.S.C. § 413(a)(2); 20 C.F.R. §
404.143(a)(2). A claimant must have disability insured status during the quarter in which he allegedly
became disabled, see 20 C.F.R. § 404.13, and must establish that he had a disability prior to his date last
insured, 42 U.S.C. § 423(a)(1); Townsend v. Chater, 1996 WL 366207 at *1 (10th Cir. July 1, 1996);
Moore v. Berryhill, 2018 WL 5784590 at *6 (D. Colo. Nov. 5, 2018).

                                                     2
                              II. STANDARD OF REVIEW

      A person is disabled within the meaning of the Social Security Act only if his

physical and/or mental impairments preclude him from performing both his previous

work and any other “substantial gainful work which exists in the national economy.” 42

U.S.C. § 423(d)(2). “When a claimant has one or more severe impairments the Social

Security [Act] requires the [Commissioner] to consider the combined effects of the

impairments in making a disability determination.” Campbell v. Bowen, 822 F.2d

1518, 1521 (10 th Cir. 1987) (citing 42 U.S.C. § 423(d)(2)(C)). However, the mere

existence of a severe impairment or combination of impairments does not require a

finding that an individual is disabled within the meaning of the Social Security Act. To

be disabling, the claimant’s condition must be so functionally limiting as to preclude any

substantial gainful activity for at least twelve consecutive months. See Kelley v.

Chater, 62 F.3d 335, 338 (10 th Cir. 1995).

      The Commissioner has established a quinquepartite sequential evaluation

process for determining whether a claimant is disabled:

             1.     The ALJ must first ascertain whether the claimant is
                    engaged in substantial gainful activity. A claimant who is
                    working is not disabled regardless of the medical findings.

             2.     The ALJ must then determine whether the claimed
                    impairment is “severe.” A “severe impairment” must
                    significantly limit the claimant’s physical or mental ability to
                    do basic work activities.

             3.     The ALJ must then determine if the impairment meets or
                    equals in severity certain impairments described in Appendix
                    1 of the regulations.




                                              3
              4.     If the claimant’s impairment does not meet or equal a listed
                     impairment, the ALJ must determine whether the claimant
                     can perform his past work despite any limitations.

              5.     If the claimant does not have the residual functional capacity
                     to perform his past work, the ALJ must decide whether the
                     claimant can perform any other gainful and substantial work
                     in the economy. This determination is made on the basis of
                     the claimant’s age, education, work experience, and residual
                     functional capacity.

20 C.F.R. § 404.1520(b)-(f). See also Williams v. Bowen 844 F.2d 748, 750-52 (10 th

Cir. 1988). The claimant has the initial burden of establishing a disability in the first four

steps of this analysis. Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S.Ct. 2287, 2294

n.5, 96 L.Ed.2d 119 (1987). The burden then shifts to the Commissioner to show that

the claimant is capable of performing work in the national economy. Id. A finding that

the claimant is disabled or not disabled at any point in the five-step review is conclusive

and terminates the analysis. Casias v. Secretary of Health & Human Services, 933

F.2d 799, 801 (10 th Cir. 1991).

       Review of the Commissioner’s disability decision is limited to determining

whether the ALJ applied the correct legal standard and whether the decision is

supported by substantial evidence. Hamilton v. Secretary of Health and Human

Services, 961 F.2d 1495, 1497-98 (10th Cir. 1992); Brown v. Sullivan, 912 F.2d 1194,

1196 (10th Cir. 1990). Substantial evidence is evidence a reasonable mind would

accept as adequate to support a conclusion. Brown, 912 F.2d at 1196. It requires

more than a scintilla but less than a preponderance of the evidence. Hedstrom v.

Sullivan, 783 F.Supp. 553, 556 (D. Colo. 1992). “Evidence is not substantial if it is

overwhelmed by other evidence in the record or constitutes mere conclusion.”


                                              4
Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10 th Cir. 1992). Further, “if the ALJ failed

to apply the correct legal test, there is a ground for reversal apart from a lack of

substantial evidence.” Thompson v. Sullivan, 987 F.2d 1482, 1487 (10 th Cir. 1993).

Although a reviewing court should meticulously examine the record, it may not reweigh

the evidence or substitute its discretion for that of the Commissioner. Id.

                                  III. LEGAL ANALYSIS

       Plaintiff alleges the ALJ erred in (1) failing to consider the combined effect of all

his impairments, both severe and non-severe, in assessing his residual functional

capacity; (2) weighing the medical source opinions of record; and (3) discrediting his

subjective reports of pain and functional limitation. Finding no reversible error in any of

these particulars, I affirm.

       At step two of the sequential evaluation, the ALJ found obesity and depression,

inter alia, were not severe impairments. (Tr. 19-21.) Plaintiff maintains the ALJ’s failure

to further discuss these non-severe impairments in the context of her residual functional

capacity assessment constitutes reversible error. See 20 C.F.R. § 404.1523(c) (ALJ

must consider the combined effect of all impairments, both severe and non-severe, in

assessing residual functional capacity).

       I cannot agree. Of course, “a finding of non-severity alone would not support a

decision to prepare an RFC assessment omitting any [non-severe] restriction.” Wells v.

Colvin, 727 F.3d 1061, 1065 (10 th Cir. 2013). However, the ALJ acknowledged her

responsibility to consider the combined impact of all plaintiff’s impairments (Tr. 18), an

assertion this court credits when the record provides no reason to doubt it, see Hackett

v. Barnhart, 395 F.3d 1168, 1173 (10 th Cir. 2005); Manning v. Colvin, 182 F.Supp.3d

                                              5
1156, 1164 (D. Colo. 2016). Here, although the ALJ’s discussion of the impact of these

non-severe impairments could have been more thorough-going, I cannot say any error

in that regard merits remand. Because the opinion as a whole substantiates the ALJ’s

decision to omit additional functional limitations associated with these non-severe

impairments from her residual functional capacity assessment, see Best-Willie v.

Colvin, 514 Fed. Appx. 728, 733 (10 th Cir. March 26, 2013), the ALJ’s failure to more

specifically address them ultimately was harmless, see Williams v. Chater, 1995 WL

490280 at *2 (10 th Cir. Aug.16, 1995); Lumpkin v. Colvin, 112 F.Supp.3d 1169, 1174

(D. Colo. 2015).

        With respect to the ALJ’s consideration of obesity,3 “there is no requirement that

[obesity] be discussed in a particular manner or at a particular time in a disability

decision[;] the ALJ is required only to consider it.” Medina v. Berryhill, 2017 WL

1862279 at *10 (D. Colo. May 8, 2017) (citation and internal quotation marks omitted).

At step two of the sequential evaluation, the ALJ acknowledged plaintiff was

overweight, with a very high Body Mass Index. However, she noted plaintiff was

described as “very muscular and stocky” despite his weight. (See Tr. 270.) She also

pointed out that despite his weight, plaintiff’s physical examinations were consistently

normal and that he rarely reported problems or complaints of any kind, whether related

to his weight or otherwise. (See Tr. 19-20.) Although thereafter she did not discuss

obesity in particular, the ALJ repeatedly referenced these same normal physical



        3
          Although no longer a separately listed impairment, obesity still must be considered insofar as it
impacts other impairments of the musculoskeletal, respiratory, and cardiovascular systems. See Social
Security Ruling 02-1p, 2000 WL 34686281 at *1 (SSA Sept. 12, 2002).

                                                     6
examination findings throughout her step four residual functional capacity assessment.

(Tr. 24-27.)

       Thus, what is notable about plaintiff’s obesity is the utter lack of any evidence

that it imposed functional restrictions beyond those assessed by the ALJ. Plaintiff

himself points to no evidence suggesting otherwise. The Tenth Circuit has rejected any

suggestion that “in formulating [a residual functional capacity] . . . [the ALJ is] also

required to note the absence of any evidence that [plaintiff’s] obesity resulted in

additional functional limitations or exacerbated any other impairment,” Smith v. Colvin,

625 Fed. Appx. 896, 899 (10 th Cir. Sept. 14, 2015), and in similar circumstances, courts

in this circuit routinely have refused to remand, see id.; Rose v. Colvin, 634 Fed. Appx.

632, 637 (10 th Cir. Dec. 14, 2015); Gonzales v. Berryhill, 2018 WL 1136073 at *9

(D.N.M. Feb. 26, 2018); Medina, 2017 WL 1862279 at *10. See also Munoz v.

Colvin, 2014 WL 12796775 at *9 (D.N.M. March 11, 2014) (citing cases). I thus cannot

find any reversible error in this regard.

       As for consideration of plaintiff’s depression, plaintiff cites the Tenth Circuit’s

opinion in Wells v. Colvin, 727 F.3d 1061 (10 th Cir. 2013), for the proposition that “even

if the ALJ determines that a claimant's medically determinable mental impairments are

‘not severe,’ he must further consider and discuss them as part of his residual

functional capacity (RFC) analysis at step four.” Id. at 1064 (emphasis added).

However, plaintiff elides that the issue before the court was “how much further

discussion of a non-severe impairment is required at step four?” Id. (emphasis added).

In analyzing that question, the court noted that although “a conclusion that the



                                              7
claimant's mental impairments are non-severe at step two does not permit the ALJ

simply to disregard those impairments when assessing a claimant's RFC and making

conclusions at steps four and five,” the ALJ’s subsequent discussion of the plaintiff’s

mental impairments in assessing her credibility, “though far from comprehensive,” might

have been sufficient to satisfy this duty but for the fact that his conclusions in that

regard were not supported by substantial evidence. Id. at 1068-69.

        Thus, Wells is not nearly as compelling on this point as plaintiff implies. The

decision certainly does not support a contention that the ALJ m ust discuss a plaintiff’s

mental impairments specifically in connection with her residual functional capacity

assessment, and nothing in the regulations provides otherwise.4 See Manning, 182

F.Supp.3d at 1164 (“[W]hile the regulations obligate the ALJ to consider whether a

claimant’s severe and non-severe impairments in combination are severe, they do not

require her to specifically address all such factors.”) (internal citations omitted;

emphases in original). Instead, it seems clear the Wells court would have found the

ALJ complied with his duty to consider all impairments in combination if his disability

determination had otherwise been supportable. See Wells, 727 F.3d at 1069. Coupled

with the fact that the ALJ's findings at steps two and three of the sequential evaluation

need not necessarily be translated into work-related functional limitations at step four,

see Vigil v. Colvin, 805 F.3d 1199, 1203 (10 th Cir. 2015); Manning, 182 F.Supp.3d

1164, Wells does not exempt this situation from the realm of harmless error analysis.



        4
             Social Security Ruling 96-8p, 1996 WL 374184 (SSA July 2, 1996), is not to the contrary. The
narrative contemplated by that interpretive ruling requires only that in making her residual functional
capacity assessment, the ALJ provide “a narrative discussion describing how the evidence supports each
conclusion, citing specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
activities, observations).” Id. at *7. Whether that discussion must include any particular reference to non-
severe impairments is not addressed by the ruling.

                                                     8
        Applying that rubric here, the ALJ’s ultimate determination of plaintiff’s mental

functional capacity is eminently substantiated in this case. Her discussion of the

medical evidence showed that plaintiff received minimal treatment for depreseeion and

that his medications were effective in treating it. (Tr. 20, 68-69, 392.) See Pacheco v.

Sullivan, 931 F.2d 695, 698 (10 th Cir. 1991) (condition which can be controlled or

mitigated by treatment is not disabling); Manning, 182 F.Supp.3d at 1161 (same).

Plaintiff’s mental status was regularly assessed as normal (see, e.g., Tr. 272, 319,

394), and he continued to work despite his depression for at least five years after his

initial diagnosis in 2009, see 20 C.F.R. § 404.1520(b) (claimant who is performing

substantial gainful activity is not disabled regardless of medical condition, age,

education, or work experience); Arguello v. Berryhill, 2017 WL 514058 at *6 (D. Colo.

Feb. 8, 2017). Plaintiff points to nothing in the record which would suggest additional

functional limitations related to his depression. Accordingly, remand is not warranted

on this basis.

        Plaintiff next faults the ALJ for her alleged failure to properly evaluate the

medical source opinions of record. Plaintiff was diagnosed with multiple sclerosis (MS)

in 2007. (See Tr. 43-44, 288, 315.) This condition was largely untreated, as plaintiff

declined interferon infusions and refused to try other, newer drugs.5 (See Tr. 43, 288,

307.) Nevertheless, Dr. Richard Gamuac, a neurologist who began treating plaintiff in



        5
            Plaintiff was prescribed Levetiracetam, known by the brand name Keppra, an anti-convulsant, to
treat seizures, just a few weeks prior to his date last insured. (Tr. 288-289.) (See WebMD, Drugs &
Medications, Levetiracetam Tablet For Suspension (available at: https://www.webmd.com/drugs/2/
drug-17855-1750/levetiracetam-oral/levetiracetam-tablet-for-oral-suspension/details) (last accessed May
9, 2019).) Six weeks later, although noting some more recent fatigue, plaintiff reported “not feeling as
foggy during the day.” (Tr. 286.) Six months afterward, the dosage of this medication was increased after
plaintiff reported issues with emotional control and disinhibition. (Tr. 341-342.) At his next appointment,
he said the increased dosage “seems to be working well.” (Tr. 339.)

                                                    9
December 2014, just prior to plaintiff’s date last insured, submitted a letter in July 2015

(seven months after the date last insured) opining that plaintiff “would not be able to

maintain gainful employment” due to “extreme fatigue,” and would need to elevate his

legs, take “many breaks throughout the day,” and miss work “several days of each

month.” (Tr. 362.) Similarly, Dr. Robert Bliss, who became plaintiff’s primary care

physician in April 2015 (four months after his date last insured), suggested in January

2017 (more than two years past plaintiff’s date last insured) that plaintiff could sit or

stand for no more than two hours in an eight-hour day, lift ten pounds or less frequently,

and would be absent “Waaay more”6 than four days per month, among other

substantial functional limitations. (Tr. 420-424.)

        The opinion of a treating source is entitled to controlling weight when it is

“well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with other substantial evidence in the case record.” 20 C.F.R. §

404.1527(c)(2); see also Watkins v. Barnhart, 350 F.3d 1297, 1300 (10 th Cir. 2003).

A treating source opinion cannot be rejected absent good cause for specific and

legitimate reasons clearly articulated in the hearing decision. Watkins, 350 F.3d at

1301. Good cause may be found where the treating source's opinion is brief,

conclusory, or unsupported by the medical evidence. Frey v. Bowen, 816 F.2d 508,

513 (10th Cir. 1987). The ALJ gave “little weight” to either of these treating source

opinions because she found them inconsistent with the doctors’ own largely



        6
          As the ALJ noted, it appears as if at least two people entered information on this form. (See Tr.
420-424.) At the hearing, counsel for plaintiff acknowledged plaintiff’s wife and a nurse filled out the form,
which Dr. Bliss then signed. (Tr. 26, 38-39.)

                                                     10
unremarkable physical examination findings, plaintiff’s consistent reports that he

generally was doing well, and that evidence showing plaintiff’s symptoms improved with

medication. (Tr. 26-27.)

        Plaintiff protests this finding takes inadequate consideration of the doctors’

assessment of the effect of fatigue on his functional capacity. Although plaintiff cites

various sources confirming that fatigue is a common symptom of MS, he fails to

acknowledge that the record in this case shows he rarely reported fatigue, let alone

extreme fatigue, to his treating doctors during or reasonably near the time of his alleged

period of disability. Although plaintiff said he was suffering from fatigue when he first

established care with Dr. Gamuac in September 2014, six weeks prior to his alleged

date of onset (Tr. 292), he did not complain of fatigue at all during his subsequent two

visits to, the only two which occurred during his alleged period of disability. (See Tr.

288-291.)7 Moreover, and despite reporting a number of other symptoms, he did not

complain of fatigue to Dr. Gamuac at all from July to August 2015. (Tr. 330-341.)

Likewise, when plaintiff first saw Dr. Bliss, he reported that, aside from “minor motor

seizures,” he had “no problems or any complaints [] that need[ed] attention.” (Tr. 307,

351.) Between that visit, in April 2015, and September 2016, plaintiff complained to Dr.

Bliss of fatigue only once. (Tr. 350; cf. Tr. 346, 348-349.)

        Moreover, as the ALJ set forth, despite all plaintiff’s various symptoms, including

fatigue, he consistently had normal physical examinations. Dr. Gamuac regularly



        7
          One month after his date last insured, although plaintiff said he had been “more tired than
normal” over the prior week and a half, he reportedly felt “less foggy” since starting Keppra. (Tr. 286.)

                                                     11
reported plaintiff to be alert and oriented, with normal motor strength and sensation in

both upper and lower extremities, no joint pain or swelling, and a steady gait. (See Tr.

286-293, 331, 333, 335, 337.) Dr. Bliss’s notes show plaintiff routinely said he was

“doing well,” had “[n]o other complaints” and/or “desire[d] no other care at this time.”
                               8
(See Tr. 345, 348, 349.)

        Thus, even granting that Drs. Gamuac and Bliss would know that a patient

suffering from MS could be expected to experience disabling fatigue, it is not apparent

that such conclusions were based on their assessment of the objective medical signs

and symptoms reported in their own treatment notes. This is an appropriate

consideration in the weighing of medical source opinions, see 20 C.F.R. §

404.1527(c)(3), and one on which the ALJ here relied (Tr. 26-27). Although plaintiff

suggests his doctors plainly credited his subjective manifestations of fatigue, the ALJ

was not required to do likewise wehn her own estimation of the plaintiff’s credibility

(discussed in more depth infra) is to the contrary. Manning, 182 F.Supp.3d at 1162

(“[W]hen the ALJ has properly discredited a claimant's subjective complaints of pain, he

need not accept a medical source opinion premised on a contrary estimation of the

claimant's credibility regarding her own functional and other limitations.”) (citation and

internal quotation marks omitted). The ALJ therefore did not err in discounting these

opinions.




        8
           Dr. Bliss’s notes appear to be mere summaries of the reasons for and results of plaintiff’s visits,
with nothing to suggest the doctor undertook any physical examination of plaintiff during those visits. (See
Tr. 345-351.)

                                                     12
        The ALJ gave “some weight” to the opinion of the consultative examiner, Dr.

Robert Maisel, who suggested a variety of limitations, most of which the ALJ adopted.

(Tr. 319-320.) However, the ALJ did not adopt Dr. Maisel’s recommendation that

plaintiff would need to change positions frequently while sitting. Although plaintiff

argues the vocational expert testified at the hearing that this limitation would eliminate

all the alternative jobs identified at step five, that was not his testimony. Instead, the

expert said such jobs would be eliminated “[i]f someone’s constantly switching between

sitting, standing, and walking every 15 minutes[.]” (Tr. 60.) While Dr. Maisel suggested

plaintiff would be unable to stand for more than fifteen minutes at a time, his opinion

that plaintiff must change position while sitting is not equivalent to a determination that

he would need to alternate between sitting, standing, and walking at regular intervals.

(See Tr. 319.)9

        Even if Dr. Maisel’s opinion could be interpreted in the way plaintiff suggests,

however, I cannot find the ALJ erred in failing to adopt this aspect of his opinion. Here

again, and as discussed fully above, the largely normal physical examination findings

and responsiveness of plaintiff’s condition to medication are more than adequate to

support the ALJ’s decision not to include such limitations in plaintiff’s residual functional

capacity. Indeed, Dr. Maisel’s own examination showed plaintiff was able to sit and

stand without difficulty, walk normally and without pain, had full strength in his upper

and lower extremities, and overall showed “no significant deficits or abnormalities” apart

from “moderate obesity.” (Tr. 318-219.)


        9
         In fact, the vocational expert testified that a restriction to standing for no more than fifteen
minutes would not eliminate the alternative jobs. (Tr. 58-59.)

                                                      13
       Nor did the ALJ impermissibly substitute her own lay opinion for the medical

opinion of Dr. Maisel, as plaintiff contends. See Hamlin v. Barnhart, 365 F.3d 1208,

1221 (10th Cir. 2004). The ALJ was not purporting to assert a medical opinion but to

craft a residual functional capacity assessment, which is not a medical determination

but an administrative one, and thus reserved to the Commissioner. 20 C.F.R. §

404.1546(c); Lumpkin, 112 F.Supp.3d at 1173. The ALJ here merely evaluated Dr.

Maisel’s opinion in the context of the record as a whole, which is entirely within her

legitimate purview. See Lopez v. Barnhart, 183 Fed. Appx. 825, 829 (10 th Cir. June

13, 2006). See also 20 C.F.R. § 404.1527(c)(3) (supportability of medical source

opinion proper consideration in determining weight it should be given). In short, no

reversible error occurred in this regard.

       Lastly, plaintiff maintains the ALJ erred in discrediting his subjective complaints

of pain and functional limitation. In general, “credibility determinations ‘are peculiarly

the province of the finder of fact, and should not be upset if supported by substantial

evidence.” White v. Barnhart, 287 F.3d 903, 909 (10 th Cir. 2001) (citing Kepler v.

Chater, 68 F.3d 387, 390-91 (10 th Cir. 1995)). So long as the ALJ expressly links her

credibility assessment to specific evidence in the record, her conclusion should not be

disturbed. Id. at 910; see also Qualls v. Apfel, 206 F.3d 1368, 1372 (10 th Cir. 2000).

       Such is the case here. Although plaintiff suggests the ALJ improperly relied on

his activities of daily living in making this determination (Plf. Br. at 10), her credibility

finding instead was based on the well-substantiated conclusions, discussed previously,

that plaintiff’s complaints did not square with the mostly benign physical findings and



                                               14
the evidence that plaintiff’s medications were efficacious. (Tr. 24.) His arguments

therefore are inapposite. 10

         The court is fully aware that MS is a progressive disease, see Moomy v. Colvin,

106 F.Supp.2d 1222, 1226 (D. Colo. 2015), and indeed, the ev idence in this case could

well be viewed as showing plaintiff’s condition has deteriorated in more recent years.

Nevertheless, the issue before the ALJ was an exceedingly narrow one, focused solely

on the brief window in the last two months of 2014 between when plaintiff stopped

working entirely and when his eligibility for disability benefits expired. Yet even

considering, appropriately, evidence prior to and within a reasonable time after that

period, see White v. Berryhill, 704 Fed. Appx 774, 779 (10 th Cir. Oct. 4, 2017); Moore

v. Berryhill, 2018 WL 5784590 at *6 (D. Colo. Nov. 5, 2018), the record fully supports

the ALJ’s disability determination here.

                                                  IV. ORDERS

         For these reasons, I find no reversible error in the ALJ’s disability determination,

which accordingly must be affirmed.

         THEREFORE IT IS ORDERED that the conclusion of the Commissioner through

the Administrative Law Judge that plaintiff was not disabled is affirmed.

         Dated May 14, 2019, at Denver, Colorado.
                                                                         BY THE COURT:




         10
            Even if they were not, a plaintiff’s activities of daily living “do bear on a plaintiff's credibility to
the extent that the level of activity is in fact inconsistent with the claimed limitations.” Deegan v. Colvin,
2013 WL 1827747 at *5 (D. Colo. April 30, 2013) (citations and internal quotation marks omitted).

                                                         15
